DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims:
Claims 21-28 are pending.
Claims 24 and 28 are withdrawn from consideration.
Claims 1-20 were cancelled preliminarily.

Election/Restrictions
This application contains claims directed to the following patentably distinct species which are illustrated in figures 1, 2A, 6, 9A, 9B. Particularly, species 1 claims 21-23 and 25-27 as illustrated by figures 2A, 6; species 2, claims 24 and 28 as illustrated by fig. 1, 9A, 9B. The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of the species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are mutually exclusive characteristically and would require different fields of search (for instance, different CPC symbols and text queries will be search for the different species and applicable prior art for one species will not be applicable to the other species.  The species are likely to raise different non-prior art issues under 35 U. S. C. 101, 102/103 and or 112, first or second paragraphs. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Vaibhav Negi on 09/01/2022 a provisional election was made without traverse to prosecute the invention of species 1, claims 21-23 and 25-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24 and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee, USPG_Pub. 20180063505.

Regarding claims 21, 25, Lee discloses an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (fig. 2; Para. 111, 842 (provider server has processor and memory to perform the method of encoding the 360 video and metadata for delivery to the HTTP server)), cause the apparatus at least to: 
encode, into a media description, a first information item indicative of a first locator for a segment metadata for a set of representations (fig. 11; Para. 111, 231, 239 (service provider systems/servers encode and provide the media presentation description MPD to the HTTP server for storing and delivery on demand to the HTTP client as illustrated by the DASH based adaptive streaming model of fig. 11.  t50020 shows plurality of periods any of which is a first information item indicative of a locator of a segment metadata for one or more adaptation sets-for example period starting at 100s has multiple adaptation sets)); 
encode, into the media description, one or more representation-specific information items indicative of a representation-specific locator for a segment media data for one or more representations of the set of representations (fig. 11; Para. 231, 240 (adaptation sets is the representation-specific locator for segment metadata for multiple representations)); and header

cause storage of the media description with the set of representations (fig. 11; Para. 231 (HTTP server stores MPD provided by provider to be delivered to client on demand)).  

	Regarding claims 22, 26 Lee discloses an apparatus according wherein the first information item comprises information identifying one or more index segments for one or more media segments (fig. 9-10), and wherein the one or more index segments describe one or more segments of a collection of tracks (Para. 203-214 (MPD can be in table or box format-box formats has segments as a collection of tracks)).  

Regarding claims 23, 27 Lee discloses an apparatus according wherein the segment metadata comprises one or more movie fragment headers (fig. 9-10; Para. 209-211(segments have headers)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422